DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on March 31, 2021 and May 13, 2022 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Claim Objections
 	Claim 2 is objected to.

 	As to claim 2, the Examiner suggests the following amendment to address minor antecedent basis and clarity issues: “wherein the multiplication layer is between a  first region of the first semiconductor layer and the optical waveguiding core layer, and the optical waveguiding core layer is  provided throughout an entire area of the optical waveguide structure”.

Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach “and a cladding layer . . . a waveguide type photodiode structure having an end face and provided on a second region of the multiplication layer” (claim 1) and “a multiplication layer being of a first conductive type, a seventh semiconductor layer being of a second conductive type. . . a sixth semiconductor layer of a second conductive type located between the end face of the optical waveguide structure and the end face of the waveguide type photodiode structure and contacted with the multiplication layer in the end face of the waveguide type photodiode structure” (claim 11).

 	As to claim 1, Huang et al. (U.S. Patent Publication No. 2020/0185561 A1), hereafter “Huang”, teaches in FIG. 4 a first semiconductor layer 141of a first conductive type (n-type); a multiplication layer 352 provided on the first semiconductor layer.  Here, Huang teaches an intrinsic multiplication layer rather than a first conductive type.  Huang further teaches an optical waveguide structure 111+113 having an end face (right lateral end face) and provided on a first region (left lateral portion) of the multiplication layer 352 and including an optical waveguiding core layer 113.  However, Huang does not teach a cladding layer.  Huang further teaches a waveguide type photodiode structure 351+370+130+142+143 having an end face (left lateral end face) and having a third semiconductor layer 351 of a second conductive type (p-type), an optical absorption layer 130 being of an intrinsic conductive type, and a second semiconductor layer 142 being of a second conductive type (p-type) which are arranged in this order.  Huang further teaches the end face of the waveguide type photodiode structure (left lateral end face of 351+370+130+142+143) and the end face of the optical waveguide structure (right lateral end face) are in contact.

 	Huang cannot teach a waveguide type photodiode structure having an end face and provided on a second region of the multiplication layer because the multiplication layer is a part of the waveguide type photodiode structure (352 is a part of layer 150 of APD 100 in FIG. 1).  See Huang, ⁋ [0028].

 	As to claim 11, Huang teaches in FIG. 4 a first semiconductor layer 141 of a first conductive type (n-type); an optical waveguide structure 111+113 having an end face and provided on a first region of the first semiconductor layer and including an optical waveguiding core layer 113.  Huang is silent as to a cladding layer.  Huang further teaches a waveguide type photodiode structure having an end face and provided on a second region of the first semiconductor layer and having a multiplication layer 352 (Huang teaches an intrinsic rather than a doped material), an optical absorption layer 130 being of an intrinsic conductive type, and a second semiconductor layer 351 being of a second conductive type (p-type) which are arranged in this order, and the end face of the waveguide type photodiode structure facing to the end face of the optical waveguide structure.  

 	Although Huang teaches a seventh semiconductor layer 143 it is a first (n-type) not second conductive type.  Huang also teaches a sixth semiconductor layer 142 of a second conductive type (p-type) but Huang does not teach the sixth semiconductor layer located between the end face of the optical waveguide structure and the end face of the waveguide type photodiode structure and contacted with the multiplication layer in the end face of the waveguide type photodiode structure.

 	No other prior art was found.

Prior Art Not Relied Upon
 	The following prior art was not relied upon but is made of record:
Bian et al. (U.S. Patent No. 10,910,503 B1)

Quayle 
 	This application is in condition for allowance except for the following formal matters: refer to the claim objection above.
 
 	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS
from the mailing date of this letter.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829